         Case 2:13-cv-20000-RDP Document 2611 Filed 10/30/20 Page 1 of 7                                             FILED
                                                                                                            2020 Oct-30 PM 09:59
                                                                                                            U.S. DISTRICT COURT
                                                                                                                N.D. OF ALABAMA




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


    IN RE BLUE CROSS BLUE SHIELD                        :
    ANTITRUST LITIGATION                                :     Master File 2:13-cv-20000-RDP
    MDL 2406                                            :
                                                        :
                                                        :
                                                        :     This document relates to
                                                        :     Subscriber Track cases

                 MOTION FOR APPROVAL OF A PLAN FOR NOTICE AND
                    APPOINTMENT OF CLAIMS ADMINISTRATOR

        COME NOW the Subscriber Class Representatives 1 (on behalf of themselves and the

Settlement Classes) (“Subscriber Plaintiffs”) in the above-styled action and hereby move this

Court for an order directing notice of the proposed Settlement Agreement reached by Subscriber

Plaintiffs and Settling Defendants, and appointing JND Legal Administration as the Claims

Administrator. This Motion is also supported by the Self-Funded Sub-Class Representative.

        In support of this Motion, Subscriber Plaintiffs are submitting herewith the Subscriber

Plaintiffs’ Memorandum of Law in Support of Motion for Approval of a Plan for Notice and

Appointment of Claims Administrator (“Notice Brief”) and the Declaration of Jennifer M. Keough

(“Keough Declaration”) as Exhibit 1. Attached to the Keough Declaration is Jennifer M. Keough’s

Biography as Exhibit A, the proposed Notice Plan as Exhibit B, a copy of the long-form notice as

Exhibit C, a copy of the Claim Form as Exhibit D, copies of e-mail notice, postcard notice, and

publication notice as Exhibits E, F, and H, examples of digital advertisements as Exhibit G, a copy

of the print notice as Exhibit H, samples of the class member entity digital ads as Exhibit I, samples


1
  Capitalized terms not otherwise defined herein shall have the meaning given them in the Settlement Agreement
attached to Subscriber Plaintiffs’ Motion for Preliminary Approval of Proposed Class Settlement, filed
contemporaneously herewith.

                                                        1
        Case 2:13-cv-20000-RDP Document 2611 Filed 10/30/20 Page 2 of 7




of internet search ads as Exhibit J, a copy of the multichannel news release microsite as Exhibit K,

and a copy of the reminder digital ads as Exhibit L. This Motion is also supported by the

Preliminary Approval Motion, brief in support, and attached exhibits.

       For the reasons set forth in the Notice Brief, as well as those set forth in the supporting

materials and in the Preliminary Approval Motion, Subscriber Plaintiffs’ Motion should be

granted, and the Court should enter a preliminary approval order in the form proposed by

Subscriber Plaintiffs in their Preliminary Approval Motion.

Date: October 30, 2020                             Respectfully submitted,

   /s/ David Boies                                   /s/ Michael D. Hausfeld
 David Boies – Co-Lead Counsel                     Michael D. Hausfeld – Co-Lead Counsel
 BOIES, SCHILLER & FLEXNER LLP                     Swathi Bojedla – Discovery Committee
 333 Main Street                                   HAUSFELD LLP
 Armonk, NY 10504                                  1700 K Street NW, Suite 650
 Tel: (914) 749-8200                               Washington, DC 20006
 Fax: (914) 749-8200                               Tel: (202) 540-7200
 dboies@bsfllp.com                                 Fax: (202) 540-7201
                                                   mhausfeld@hausfeld.com
                                                   sbojedla@hausfeld.com

 Charles J. Cooper – Co-Chair, Written             Megan Jones – Settlement Committee & PSC
 Submissions Committee                             Member
 COOPER & KIRK, PLLC                               Arthur Bailey – Discovery Committee
 1523 New Hampshire Avenue NW                      HAUSFELD LLP
 Washington, DC 20036                              600 Montgomery Street, Suite 3200
 Tel: (202) 220-9600                               San Francisco, CA 94111
 Fax: (202) 220-9601                               Tel: (415) 633-1908
 ccooper@cooperkirk.com                            Fax: (415) 358-4980
                                                   mjones@hausfeld.com
                                                   abailey@hausfeld.com
      Case 2:13-cv-20000-RDP Document 2611 Filed 10/30/20 Page 3 of 7




Chris T. Hellums – Local Facilitating Counsel   William A. Isaacson – Settlement Committee
PITTMAN, DUTTON & HELLUMS, P.C.                 & PSC Member
2001 Park Place N, 1100 Park Place Tower        PAUL WEISS
Birmingham, AL 35203                            2001 K Street, NW
Tel: (205) 322-8880                             Washington, DC 20006-1047
Fax: (205) 328-2711                             Tel: (202) 223-7313
chrish@pittmandutton.com                        Fax: (202) 379-4937
                                                wisaacson@paulweiss.com

Gregory Davis – Settlement Committee & PSC      Cyril V. Smith – Settlement Committee &
Member                                          PSC Member
DAVIS & TALIAFERRO, LLC                         ZUCKERMAN SPAEDER, LLP
7031 Halcyon Park Drive                         100 East Pratt Street, Suite 2440
Montgomery, AL 36117                            Baltimore, MD 21202-1031
Tel: (334) 832-9080                             Tel: (410) 949-1145
Fax: (334) 409-7001                             Fax: (410) 659-0436
gldavis@knology.net                             csmith@zuckerman.com

Kathleen Chavez – Settlement Committee &        David Guin – Co-Chair, Written Submissions
PSC Member                                      Committee
FOOTE, MIELKE, CHAVEZ & O’NEIL, LLC             Tammy Stokes – Damages Committee
10 West State Street, Suite 200                 GUIN, STOKES & EVANS, LLC
Geneva, IL 60134                                300 Richard Arrington Jr. Blvd. North
Tel: (630) 797-3339                             Suite 600/Title Building
Fax: (630) 232-7452                             Birmingham, AL 35203
kcc@fmcolaw.com                                 Tel: (205) 226-2282
                                                Fax: (205) 226-2357
                                                davidg@gseattorneys.com
                                                tammys@gseattorneys.com

Carl S. Kravitz – Expert Committee              Richard Feinstein – Expert Committee
ZUCKERMAN SPAEDER LLP                           Karen Dyer – Expert Committee
1800 M Street NW, Suite 1000                    Hamish P.M. Hume – Discovery Committee
Washington, DC 20036-5807                       BOIES, SCHILLER FLEXNER LLP
Tel: (202) 778-1800                             1401 New York Avenue NW
Fax: (202) 822-8106                             Washington, DC 20005
ckravitz@zuckerman.com                          Tel: (202) 237-2727
                                                Fax: (202) 237-6131
                                                rfeinstein@bsfllp.com
                                                kdyer@bsfllp.com
                                                hhume@bsfllp.com
       Case 2:13-cv-20000-RDP Document 2611 Filed 10/30/20 Page 4 of 7




Mindee Reuben                              Nate Cihlar
Lite DePalma Greenberg                     Joshua Callister
1835 Market Street, Suite 2700             Srauss & Boies
Philadelphia, PA 19103                     4041 University Drive, 5th Floor
Tel: (267) 314-7980                        Fairfax, VA 22030
Fax: (973) 623-0858                        Tel: (703) 764-8700
mreubin@litedepalma.com                    Fax: (703) 764-8704
                                           ncihlar@straus-boies.com
                                           jcallister@straus-boies.com

Patrick Cafferty – Discovery Committee     Bryan Clobes – Litigation Committee
CAFFERTY CLOBES MERIWETHER &               Ellen Meriwether – Written Submissions
SPRENGEL LLP                               Committee
150 S. Wacker Drive, Suite 300             CAFFERTY CLOBES MERIWETHER &
Chicago, IL 60606                          SPRENGEL LLP
Tel: (312) 782-4880                        2005 North Monroe Street
pcafferty@caffertyclobes.com               Media, PA 19063
                                           Tel: (215) 864-2800
                                           Fax: (215) 864-2810
                                           bclobes@caffertyclobes.com
                                           emeriwether@caffertyclobes.com

Andrew Lemmon – Chair, Discovery           Virginia Buchanan – Chair, Class Certification
Committee                                  Committee
LEMMON LAW FIRM                            LEVIN PAPANTONIO THOMAS
15058 River Road                           MITCHELL RAFFERTY & PROCTOR, P.A.
PO Box 904                                 316 South Baylen Street, Suite 600
Hahnville, LA 70057                        Pensacola, FL 32502
Tel: (985) 783-6789                        Tel: (850) 435-7000
Fax: (985) 783-1333                        Fax: (850) 435-7020
andrew@lemmonlawfirm.com                   vbuchanan@levinlaw.com

Douglas Dellaccio – Litigation Committee   Larry McDevitt – Chair, Class Certification
CORY WATSON CROWDER & DEGARIS,             Committee
P.C.                                       David Wilkerson – Discovery Committee
2131 Magnolia Avenue, Suite 200            VAN WINKLE LAW FIRM
Birmingham, AL 32505                       11 North Market Street
Tel: (205) 328-2200                        Asheville, NC 28801
Fax: (205) 324-7896                        Tel: (828) 258-2991
ddellaccio@cwcd.com                        lmcdevitt@vwlawfirm.com
                                           dwilkerson@vwlawfirm.com
      Case 2:13-cv-20000-RDP Document 2611 Filed 10/30/20 Page 5 of 7




Edwin J. Kilpela, Jr.                       Robert M. Foote – Damages Committee
Benjamin Sweet – Litigation Committee       FOOTE, MIELKE, CHAVEZ & O’NEIL,
DEL SOLE CAVANAUGH STROYD LLC               LLC
200 First Avenue, Suite 300                 10 West State Street, Suite 200
Pittsburgh, PA 15222                        Geneva, IL 60134
Tel: (412) 261-2393                         Tel: (630) 797-3339
Fax: (412) 261-2110                         Fax: (630) 232-7452
ekilpela@dsclaw.com                         rmf@fmcolaw.com
bsweet@dsclaw.com

Charles T. Caliendo – Class Certification   Robert Eisler – Discovery Committee
Committee                                   GRANT & EISENHOFER
GRANT & EISENHOFER                          123 Justison Street
485 Lexington Avenue                        Wilmington, DE 19801
New York, NY 10017                          Tel: (302) 622-7000
Tel: (646) 722-8500                         Fax: (302) 622-7100
Fax: (646) 722-8501                         reisler@gelaw.com
ccaliendo@gelaw.com

Daniel Gustafson – Litigation Committee     Brent Hazzard – Litigation Committee
Daniel C. Hedlund – Damages Committee       HAZZARD LAW, LLC
GUSTAFSON GLUEK PLLC                        447 Northpark Drive
120 South Sixth Street, Suite 2600          Ridgeland, MS 39157
Minneapolis, MN 55402                       Tel: (601) 977-5253
Tel: (612) 333-8844                         Fax: (601) 977-5236
Fax: (612) 339-6622                         brenthazzard@yahoo.com
dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com

John Saxon – Litigation Committee           Lawrence Jones – Damages Committee
JOHN D. SAXON, P.C.                         JONES WARD PLC
2119 3rd Avenue North                       The Pointe
Birmingham, AL 35203-3314                   1205 East Washington Street, Suite 111
Tel: (205) 324-0223                         Louisville, Kentucky 40206
Fax: (205) 323-1583                         Tel: (502) 882-6000
jsaxon@saxonattorneys.com                   Fax: (502) 587-2007
                                            larry@jonesward.com
      Case 2:13-cv-20000-RDP Document 2611 Filed 10/30/20 Page 6 of 7




Robert Methvin – Chair, Settlement             Michael McGartland – Class Certification
Committee                                      Committee
James M. Terrell – Class Certification         MCGARTLAND & BORCHARDT LLP
Committee                                      1300 South University Drive, Suite 500
MCCALLUM, METHVIN & TERRELL, P.C.              Fort Worth, TX 76107
The Highland Building                          Tel: (817) 332-9300
2201 Arlington Avenue South                    Fax: (817) 332-9301
Birmingham, AL 35205                           mike@attorneysmb.com
Tel: (205) 939-0199
Fax: (205) 939-0399
rgm@mmlaw.net
jterrell@mmlaw.net

H. Lewis Gillis – Co-Head Chair, Litigation    David J. Hodge – Chair, Settlement
Committee                                      Committee
MEANS GILLIS LAW, LLC                          MORRIS, KING & HODGE
3121 Zelda Court                               200 Pratt Avenue NE
Montgomery, AL 36106                           Huntsville, AL 35801
Tel: 1-800-626-9684                            Tel: (256) 536-0588
hlgillis@tmgslaw.com                           Fax: (256) 533-1504
                                               lstewart@alinjurylaw.com

                              Counsel for Subscriber Plaintiffs

                                                 /s/ Warren T. Burns
                                                 Warren T. Burns
                                                 BURNS CHAREST LLP
                                                 900 Jackson Street, Suite 500
                                                 Dallas, Texas 75202
                                                 Tel: (469) 904-4550
                                                 Fax: (469) 444-5002
                                                 wburns@burnscharest.com

                           Counsel for the Self-Funded Sub-Class
       Case 2:13-cv-20000-RDP Document 2611 Filed 10/30/20 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2020, the foregoing Subscriber Plaintiffs’ Motion for

Approval of Plan of Notice and Appointment of Claims Administrator was filed with the Clerk of

the Court and served on counsel of record via ECF.



                                                                   /s/ Michael D. Hausfeld
                                                                  Michael D. Hausfeld




                                               7
